COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Curtis Lee Sheppard, Jr.,                       §               No. 08-19-00106-CV

                        Appellant,                §                 Appeal from the

  v.                                              §                98th District Court

  Wichita County District Attorney's Office,      §             of Travis County, Texas
  Wichita County District
  Clerk's Office, 78th District Court of          §            (TC# D-1-GN-16-004721)
  Wichita County, and All Political
  Subdivisions of the State of Texas,             §

                         Appellees.               §

                                              §
                                            ORDER

       On June 3, 2019, the court reporter notified the Court that Appellant has not provided her

with a written request for preparation of the record. See TEX.R.APP.P. 34.6(b)(1)(requiring the

appellant to make a written request that the court reporter prepare the reporter’s record and

requiring the appellant to designate the portions of the proceedings to be included). Consequently,

the Court notified Appellant that his brief is due to be filed on July 3, 2019. The Court has

reviewed Appellant’s response to that notice. Appellant does not state that he complied with Rule

34.6(b)(1) by sending a written request to the court reporter asking her to prepare the record or by

specifying which portions of the proceedings he wished to have included in the reporter’s record.

The Court will provide Appellant with a final opportunity to comply with Rule 34.6(b)(1). If

                                                 1
Appellant wishes to have the reporter’s record included in the record of this appeal, he must send

a written request and designation to the court reporter as required by Rule 34.6(b)(1) no later than

July 10, 2019. If Appellant fails to comply with this order, the Court will establish a new deadline

for Appellant’s brief to be filed.

       IT IS SO ORDERED this 20th day of June, 2019.

                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                 2